DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1, 3-5, 7-9, 11, 12, and 14 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Michael A. Dryja (REG. NO. 39,662) on 06/03/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (currently amended)	A collaboration system comprising:
	a first device which recognizes a user and acquires sensing data related to the user;
 	a collaboration apparatus communicably connected with the first device, the collaboration apparatus configured to determine in advance a main virtual character for a group in a Social Networking Service (SNS) provided by a SNS system, and execute transmission to the SNS system of a first content based on the sensing data, as speech, by the main virtual character and on behalf of a first virtual character representing the first device and registered as a member of [[a]] the group
	a second device communicably connected with the collaboration apparatus and comprising a camera, wherein
	the collaboration apparatus is configured to:

	register, when the second device recognizes the user, a second virtual character representing the second device with the group associated with the identification information of the user, wherein
the second device obtains information on the user when the second device recognizes the user,
the collaboration apparatus is further configured to execute transmission to the SNS system of a second content based on the information on the user, by [[a]] the main virtual character and on behalf of the second virtual character,
	the first device performs an action based on the second content,	the second device is configured to:
	hold face authentication management data in which of a registered face of the user is associated with the identification information of the user;
	identify the identification information of the user by collating a face captured by the camera with the registered face, and
	the collaboration apparatus is configured to identify the group associated with the identified identification information as the group which the second virtual character is to be registered with.

2. (cancelled)

3. (currently amended)	The collaboration system according to claim 1, wherein
	the second device is configured to acquire second sensing data by sensing the user, and
	the collaboration apparatus is further configured to contribute text data based on the second sensing data, as speech, by the main virtual character to the group.
 
4. (original)	The collaboration system according to claim 1, wherein the second device is placed in a public place.

5. (currently amended)	A collaboration method performed by a collaboration apparatus communicably connected with a first device and a second device comprising a camera, the first device being configured to recognize a user and acquires sensing data related to the user, the collaboration method comprising:
determination in advance of a main virtual character for a group in a Social Networking Service (SNS) provided by a SNS system, and transmission to the SNS system of a first content based on the sensing data, as speech, by the main virtual character and on behalf of a first virtual character representing the first device and registered as a member of [[a]] the group
	holding user management data in which identification information of the user of the first device is associated with the group; and
	registering, when the second device recognizes the user, a second virtual character representing the second device with the group associated with the identification information of the user, wherein
the second device obtains information on the user when the second device recognizes the user,
the method further comprises executing transmission to the SNS system of a second content based on the information on the user, by [[a]] the main virtual character and on behalf of the second virtual character,
	the first device performs an action based on the second content,	the second device is configured to:
	hold face authentication management data in which of a registered face of the user is associated with the identification information of the user;
	identify the identification information of the user by collating a face captured by the camera with the registered face, and
	the collaboration method comprises identifying the group associated with the identified identification information as the group which the second virtual character is to be registered with.

6. (cancelled)

7. (currently amended)  The collaboration method according to claim 5, wherein
	the second device is configured to acquire second sensing data by sensing the user, and
	the collaboration method further comprises contributing text data based on the second sensing data, as speech, by the main virtual character to the group.


 
9. (currently amended)	A non-transitory computer-readable storage medium storing a program that causes a computer to perform a collaboration method, the computer being communicably connected with a first device and a second device comprising a camera, the first device being configured to recognize a user and acquires sensing data related to the user, the collaboration method comprising:
	determining in advance a main virtual character for a group in a Social Networking Service (SNS) provided by a SNS system, and executing transmission to the SNS system of a first content based on the sensing data, as speech, by the main virtual character and on behalf of a first virtual character representing the first device and registered as a member of [[a]] the group
	holding user management data in which identification information of the user of the first device is associated with the group; and
	registering, when the second device recognizes the user, a second virtual character representing the second device with the group associated with the identification information of the user, wherein
the second device obtains information on the user when the second device recognizes the user,
the collaboration method further comprises executing transmission to the SNS system of a second content based on the information on the user, by [[a]] the main virtual character and on behalf of the second virtual character,
the first device performs an action based on the second content,	the second device is configured to:
	hold face authentication management data in which of a registered face of the user is associated with the identification information of the user;
	identify the identification information of the user by collating a face captured by the camera with the registered face, and
the collaboration method comprises identifying the group associated with the identified identification information as the group which the second virtual character is to be registered with.

10. (cancelled)

11. (currently amended)	The storage medium according to claim 9, wherein
	the second device is configured to acquire second sensing data by sensing the user, and
	the collaboration method further comprises contributing text data based on the second sensing data, as speech, by the main virtual character to the group.

12. (original)	The storage medium according to claim 9, wherein the second device is placed in a public place.

13. (cancelled)

14. (previously presented) The collaboration apparatus according to claim 1, wherein
the action based on the second content is at least one of speech by speech generation and performance of a motion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a first device recognizes a user and acquires sensing data of the user; a collaboration apparatus connects with the first device and a second device, the second device comprises a camera; the collaboration apparatus determines in advance a main virtual character for a group in a Social Networking Service provided by a Social Networking Service system, and executes transmission of a first content based on the sensing data, by the main virtual character and on behalf of a first virtual character to the Social Networking Service; the first virtual character represents the first device and registered as a member of the group; the collaboration apparatus holds user management data in which identification information of the user of the first device is associated with the group; when the second device recognizes the user, the collaboration apparatus registers a second virtual character represents the second device with the group associated with the identification information of the user; the second device holds face authentication management data in which of a  1, 5, and 9.
Fu et al. (US 10,555,393 B1) discloses smart security lights connect with a cloud service; the security light has a camera; the security light stores captured video data, analyzes video data to detect people, facial recognition is implemented to classify and recognize visitors; the security light send the video data to the cloud service; the cloud service compares the detected face with a list of faces to try to identify the face as a particular person; when a particular person is identified, send a notification to the user device.  Fu does not explicitly disclose the collaboration apparatus determines in advance a main virtual character for a group in a Social Networking Service provided by a Social Networking Service system, and executes transmission of a first content based on the sensing data, by the main virtual character and on behalf of a first virtual character to the Social Networking Service; the first virtual character represents the first device; the collaboration apparatus holds user management data in which identification information of the user of the first device is associated with the group; when the second device recognizes the user, the collaboration apparatus registers a second virtual character represents the second device with the group associated with the identification information of the user; the collaboration apparatus executes transmission of a second content based on the information on the user to the Social Networking Service system by the main virtual character and on behalf of the second virtual character; the first device performs an action based on the second content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
06/04/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447